U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5050.47
CHANGE NOTICE NUMBER: 5050.47
DATE: 12/16/98

1. PURPOSE AND SCOPE. To update the Program Statement, Parole
Hearings; Employees Serving as Inmate Representatives.
2. SUMMARY OF CHANGES. The ability of contract staff to
represent an inmate is clarified. The Responsibilities of
Employees Representing Inmates at Parole Hearings form (BP-S624)
has been removed. The form is available on BOPDOCS.
3. ACTION. File this Change Notice in front of the Program
Statement, Parole Hearings; Employees Serving as Inmate
Representatives.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD
5050.47
12/16/98
Parole Hearings;
Employees Serving as
Inmate Representatives

1. PURPOSE AND SCOPE. To outline responsibilities and
procedures for a Bureau employee to represent an inmate at a
parole hearing.
The U.S. Parole Commission allows inmates to be represented at
parole hearings by a person of the inmate's choice.
Occasionally, inmates request a Bureau employee as their
representative.
2. PROGRAM OBJECTIVE.
statement is:

The expected result of this program

Clear guidelines on the responsibilities of representing an
inmate at a parole hearing will be provided to any employee who
represents an inmate.
3.

DIRECTIVES AFFECTED
a.

Directive Rescinded
PS 5050.45

b.

Parole Hearings, Staff Serving as Inmate
Representative (9/4/96)

Directives Referenced
PS 1351.04
PS 5840.03

Release of Information (12/5/96)
Staff Correspondence About Inmates (3/4/93)

U.S. Parole Commission, Rules and Procedures Manual
4.

STANDARDS REFERENCED.

None.

PS 5050.47
12/16/98
Page 2
5. PRETRIAL/HOLDOVER/AND OR DETAINEE PROCEDURES. Procedures
required in this Program Statement do not apply to pretrial or
detainee inmates unless they require a parole hearing while in
holdover status.
6.

PROCEDURES

a. An inmate either waives representation or chooses a
representative by completing the Notice of Hearing-Parole
Application Representative and Disclosure Request form (Parole
Form I-24).
b. If the inmate requests a Bureau or contract employee as a
representative, that employee may accept or decline to
participate.
c. Employees who agree to serve as an inmate's representative
shall read and sign the Responsibilities of Employees
Representing Inmates at Parole Hearings form (BP-S264) (available
on BOPDOCS), certifying they understand their role and
responsibilities.
This must be done prior to the parole hearing.
d. A Unit Team member shall witness the representative's
signature and ensure the representative receives a copy. A copy
is placed in the Inmate Central File. Upon his or her request,
the inmate may also be given a copy.
7. ORIENTATION. Provisions of this Program Statement shall be
included in the orientation for new employees.

/s/
Kathleen Hawk Sawyer
Director

